Citation Nr: 0820587	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  07-00 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the head and neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1976 and from August 1978 to December 1978.  
Additional periods of active duty are indicated, but could 
not be confirmed.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  Jurisdiction over the claims folders was 
subsequently transferred to the RO in St. Petersburg, 
Florida.

The veteran presented testimony at hearing at the Board's 
office in Washington, D.C., before the undersigned Veterans 
Law Judge in June 2007.  A motion to advance this case on the 
docket due to the appellant's financial hardship was granted 
on the record at that time.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).  A transcript of the 
hearing is associated with the claims files.  

In July 2007, the Board remanded this issue for additional 
evidentiary development.  This case has since been returned 
to the Board for further appellate action. 


FINDING OF FACT

Squamous cell carcinoma of the head and neck was not present 
during active duty or active duty for training and was not 
manifested within one year after the veteran's discharge from 
active duty.




CONCLUSION OF LAW

Squamous cell carcinoma of the head and neck was not incurred 
in or aggravated by active duty, and its incurrence or 
aggravation during active duty may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for squamous cell 
carcinoma of the head and neck.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, including 
notice that he should submit any pertinent evidence in his 
possession and notice concerning the effective-date and 
disability-rating elements of the claim, by letters mailed in 
March and May 2006, prior to its initial adjudication of the 
claim.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records, 
Social Security Administration (SSA) disability records, and 
pertinent VA medical records have been obtained.  

The veteran has requested that VA obtain what he describes as 
"remodeling records" for the clinic and X-ray development 
area where he served.  The remodeling reportedly took place 
in 1974-1975.  The veteran believes that these records will 
substantiate his exposure to chemicals.  Remodeling records 
are certainly not maintained by VA, nor do they fall into any 
category of records that are routinely requested from the 
military.  Indeed, the veteran has not identified the holder 
of such records, nor has he indicated any personal knowledge 
of their actual existence.  This appears to be something of a 
shot in the dark, and the Board finds that there is no 
reasonable possibility of obtaining such records, or, if 
found, that they would assist in deciding the claim.  See 
also Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's . . . 
. "duty to assist" is not a license for a "fishing 
expedition" to determine if there might be some unspecified 
information which could possibly support a claim].  The Board 
notes that the veteran's exposure to X-ray developing 
chemicals is not in question, nor is it the reason for the 
negative February 2008 nexus opinion.  The examiner conceded 
the veteran's exposure to X-ray developer, but found that 
such exposure would not be expected to result in squamous 
cell carcinoma.  Accordingly, the Board finds that the duty 
to assist has been fulfilled, and no additional development 
is warranted.  

In sum, the Board is satisfied that the any procedural errors 
in the  development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a malignant 
tumor to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

A "radiation-exposed veteran" is defined as a veteran who 
while serving on active duty or on active duty for training 
or inactive duty training, participated in a radiation-risk 
activity.  "Radiation-risk activity" is defined to mean 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; internment as a prisoner of war (or service on active 
duty in Japan immediately following such internment) during 
World War II which resulted in an opportunity for exposure to 
ionizing radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946, or service 
in which the service member was, as part of his or her 
official military duties, present during a total of at least 
250 days before February 1, 1992, on the grounds of a gaseous 
diffusion plant located in Paducah, Kentucky, Portsmouth, 
Ohio, or the area identified as K25 at Oak Ridge, Tennessee, 
if, during such service the veteran was monitored for each of 
the 250 days of such service through the use of dosimetry 
badges for exposure at the plant of the external parts of 
veteran's body to radiation; or served for each of the 250 
days of such service in a position that had exposures 
comparable to a job that is or was monitored through the use 
of dosimetry badges; or service before January 1, 1974, on 
Amchitka Island, Alaska, if, during such service, the veteran 
was exposed to ionizing radiation in the performance of duty 
related to the Long Shot, Milrow, or Cannikin underground 
nuclear tests.  38 C.F.R. § 3.309(d) (3). 

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Pursuant to 
38 C.F.R. § 3.311, "radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation, and 
specifically includes all cancers.  38 C.F.R. § 
3.311(b)(2)(i)-(xxiv).  

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in § 3.307 or § 3.309, and it 
is contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the 
size and nature of the radiation dose or doses.  When dose 
estimates are reported as a range of doses to which a veteran 
may have been exposed, exposure at the highest level of the 
dose range reported will be presumed.  38 C.F.R. § 3.311. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is seeking service connection for squamous cell 
carcinoma of the head and neck on alternative bases.  He 
contends that he was exposed to ionizing radiation while 
performing duties as an X-ray technician.  He also contends 
that he was exposed to chemicals during the performance of 
those same duties.    

Squamous cell carcinoma (or cancer of the skin) is not a 
disease subject to presumptive service connection on a 
radiation basis.  See 38 U.S.C.A. § 1112(c) (West 2002); 
38 C.F.R. § 3.309(c).  Moreover, the veteran did not 
participate in a radiation-risk activity as that term is 
defined in the applicable regulation.  He therefore does not 
qualify as a "radiation-exposed veteran" as defined under 
38 C.F.R. § 3.309(d).  Accordingly, service connection is not 
warranted on a radiation-presumptive basis.

The Board has also considered entitlement under 38 C.F.R. § 
3.311, which provides instructions on the development of 
claims based on exposure to ionizing radiation.  Any type of 
cancer is considered to be a radiogenic disease under 38 
C.F.R. § 3.311.  In accordance with that regulation, a dose 
estimate was obtained from the Department of the Army in June 
2006.  It was found that the veteran was occupationally 
exposed to 0.002 rem total from May 25, 1975 through October 
25, 1975.  This exposure is below the allowed occupational 
radiation dose limit of 5 rem per year and below the allowed 
radiation dose limit of 0.100 rem for a member of the general 
public.  

The Board notes that the veteran's skin cancer did not become 
manifest within 5 years of exposure, as required for 
consideration under 38 C.F.R. § 3.311 (b)(5), and for 
referral to the Undersecretary for Benefits.  Therefore, by 
regulation, "it shall not be determined that a disease has 
resulted from exposure to ionizing radiation under such 
circumstances."  38 C.F.R. § 3.311 (b)(1)(iii).  
Accordingly, service connection on a radiation basis is not 
in order.  

The veteran further contends that he incurred squamous cell 
carcinoma as a result of exposure to chemicals.  The veteran 
has submitted several statements by fellow service personnel 
and others attesting to their knowledge of the veteran's 
duties involving developing X-rays, and attesting to his 
exposure to chemicals.  Moreover, in an October 2006 letter, 
Lawrence R. Vidrine, M.D., stated that he was assigned to the 
veteran's unit as a surgeon and knew of the veteran's duties 
involving developing X-rays, and his exposure to developer 
chemicals in a confined, poorly ventilated work space.  

Nevertheless, service medical records do not show that the 
veteran was found to have squamous cell carcinoma or any 
chronic skin disorder.  Examination reports dated in January 
1976 and August 1977 include no reference to squamous cell 
carcinoma.  A National Guard examination conducted in August 
1990 showed normal findings.  

Although the post-service medical evidence of record shows 
that the veteran currently has squamous cell carcinoma, there 
is no post-service medical evidence of such diagnosis until 
many years after the veteran's discharge from service.  In 
addition, the veteran did not initially contend that his 
squamous cell carcinoma was related to service.  He filed a 
non-service-connected pension claim based upon the skin 
cancer in March 2005.

Most significant in terms of service connection on a direct 
basis, the evidence does not establish a nexus between the 
veteran's squamous cell carcinoma and his military service.  
A VA physician who examined the veteran and reviewed the 
claims folders in February 2008 has opined that the veteran's 
current squamous cell carcinoma is not etiologically related 
to his military service.  The examiner reasoned that X-ray 
developer waste is known to contain silver salts which can 
cause heavy metal poisoning, but these are not known to cause 
squamous cell carcinoma.  Moreover, he noted that there is no 
evidence of exposure to formaldehyde, and this is not a known 
component of X-ray developer.  The examiner further reasoned 
after reviewing the operative records that the fact that the 
squamous cell carcinoma apparently was deep in the right 
tonsillar tissue and not noted at the original guided 
biopsies, indicates that it was not on the surface normally 
exposed to ambient chemicals which in any case would be more 
likely inhaled through the nose to cause nasopharyngeal 
pathology.  He therefore concluded that the veteran's 
squamous cell carcinoma was not likely caused by X-ray 
developer, formaldehyde exposure, or any event in the 
military.  

While Dr. Vidrine stated that he knew of the veteran's duties 
in service, and his exposure to chemicals, he did not provide 
a nexus opinion, and there appears to be no other nexus 
opinion of record with respect to chemical exposure.  

A September 2004 oncology attending note shows that the 
veteran asked the attending physician whether his service as 
a radiology technician could have caused his cancer, and she 
replied that she was not aware of any studies linking 
squamous cell cancer to radiation exposure.  She agreed to 
write a letter stating that she thought such a relationship 
was "possible."  However, an opinion so stated is 
inconclusive and carries negligible probative weight.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

Medical examiners have frequently related the veteran's 
belief that his cancer resulted from either radiation 
exposure or chemical exposure; however, recitations of the 
veteran's statements by medical professionals are no more 
probative than the statements themselves.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).

In essence, the evidence of a nexus between the veteran's 
current squamous cell carcinoma and his military service is 
limited to the veteran's own statements.  While the veteran 
served as a medic and an X-ray technician, and is therefore 
presumed to have some medical competence, there is no 
indication that he possesses the medical training and 
expertise to render a diagnosis of squamous cell carcinoma or 
to establish the etiology of such a disease.  Accordingly, 
the Board assigns lesser probative weight to the veteran's 
opinion in comparison to the opinion of the February 2008 
examiner.  The Board must therefore conclude that the 
preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for squamous cell carcinoma 
of the head and neck is denied



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


